         Case 1:19-cv-03112-NRB Document 60 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
AMERICAN SOCIETY FOR THE PREVENTION
OF CRUELTY TO ANIMALS,

                     Plaintiff,                                ORDER

             - against -                                19 Civ. 3112 (NRB)

THE ANIMAL AND PLANT HEALTH
INSPECTION SERVICE and THE UNITED
STATES DEPARTMENT OF AGRICULTURE,

                Defendants.
-----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      The    Court   has   determined   that       an   ex   parte,    in   camera

inspection     of    unredacted    copies     of    the      records   plaintiff

challenges based on defendants’ assertion of FOIA Exemption 5 will

assist the Court’s evaluation of the parties’ cross-motions for

summary judgment. 1     See 5 U.S.C. § 552(a)(4)(B).           Defendants shall

file these unredacted records under seal and simultaneously mail

two copies of the unredacted records to chambers.                  With respect

to the records sent to chambers, defendants shall draw boxes with

red outlines around the portions redacted pursuant to Exemption 5.

Dated:       New York, New York
             September 2, 2020

                                                                       _
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE


1     These are the documents bearing Bates numbers 000369, 000370–000380,
000410–000412, 000451–000453, 001479, 001488–001492.
